DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed June 8, 2021. 
Claims 1, 12, and 15 have been amended and claims 2-3 and 13-14 have been cancelled.
Claims 1, 4-6, 12, and 15-20 are currently pending and have been examined. Claims 7-11 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of as a Continuation in Part of application 15/783,935 filed 10/13/2017, which claims priority as a continuation in part of application 14/992,520 filed 1/11/2016, which claims priority as a continuation in part of PCT/US2015/035042 filed 6/10/2015, which claims priority of Provisional Application 62/089,002 filed on 12/8/2014. Applicant's claim for the benefit of this prior-filed application is acknowledged, but not granted because application 14/992,520 does not disclose any details on how the member preferred rate (MPR) is calculated and does not disclose any information regarding the fair market value as claim by Applicant. The claimed immutable distributed ledger is also not disclosed by any of the priority documents. Applicant's claim for the benefit of this prior-filed application is not granted. 

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant does not present any arguments regarding Priority.
With regard to the limitations of claims 1, 4-6, 12, and 15-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea under Step 1. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner agrees that under 35 USC 101 Step 1 the Applicant’s claims are directed towards a process and system which are statutory categories of invention. The Applicant appears to be improperly arguing step 1 as improvements to the technology would be argued under Step 2A2 or Step 2B. However, the Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant’s claims are merely analyzing what a user on a website is looking for and collects data to book a travel related experience for the user using contracts. The Applicant’s claims are merely implementing the abstract idea on a general purpose computer (See PEG 2019 and MPEP 2106.05). The Examiner further notes that no 
The Applicant argues the claims are not directed to well known, understood and conventional activities and therefore overcome the 101. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not identify what additional elements are not well, understood, routing and conventional. The Examiner further asserts that the operational intelligence engine, reconciliation engine, and audit module all represent general purpose computer components as supported by Applicant’s specification in Paragraphs 0028 and 0090 and Figures 1-2, which does not make the claims eligible (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1, 4-6, 12, and 15-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Applicant argues the cited prior art does not disclose audit module achieves consensus with respect to the immutable distributed ledger with at least one external supplier system. The Examiner respectfully disagrees. The Examiner asserts Fay et al. teach audit module achieves consensus with respect to the immutable distributed ledger two separately ordered lists are stored and maintained per type identifier (e.g., per ticker symbol or other asset identifier)”, Paragraphs 0031-0032, Paragraph 0039, Paragraph 0058, Paragraph 0093, Paragraph 0106 – “verifying electronic transactions of a distributed database (e.g. a distributed ledger) in a distributed computer system environment (e.g., that includes multiple different computing nodes) or blockchain. The proof-of-work process performed by nodes of a blockchain computer system allow transactions to by cryptographically verified and become, essentially, immutable”, and claim 10), where Paragraph 0106 specifically discloses verifying transactions within a distributed database through a proof of work process for nodes of a blockchain, where an immutable ledger as claimed is merely unchangeable (e.g. a template with automatic input). Applicant’s arguments are not persuasive.
The Applicant argues the cited prior art does not disclose create a smart contract including the set of actions. The Examiner respectfully disagrees. The Examiner asserts Fay et al. teach create a smart contract including the set of actions (See Figure 1, Figure 2A, Figure 2B, Figure 2C, Figure 3D, Paragraph 0071 – “data (e.g., market data) regarding orders or electronic messages that are in the order book 104 may be produced by exchange computing system 100 and delivered to remote computing clients via market data hub 314 … a data source for smart contracts”, Paragraph 0089 – “use of a smart contract”, and claim 10), where Paragraph 0071 specifically recites that messages (including smart contracts) are automatically produced and sent to users browsing the website in order to book or purchase. Applicant’s arguments are not persuasive.
identifying date-sensitive entries in a database wherein an obligation must be satisfied relative to the entry according to instructions provided by the beneficiary of the obligation”, claim 1 – “a set of limiting standards to be applied to each reservation determined to be unconfirmed … assigning all or any portion of the limiting standards to the new reservation according to limitations imposed by the standards and issuing a warning message to the reserving entity in the event the reservation is not confirmed”, and claim 5), where the recitations of Jones clearly recite determining what details are missing from the contract and displaying warning messages to the user to attempt to fill in the missing terms of the contract so the booking or purchase can be completed. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does 
            In the instant case (Step 1), claims 12 and 15-20 are directed toward a process and claims 1 and 4-6 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a system for processing a sequence of travel-related user interactions, the system comprising: an operational intelligence engine configured to store the sequence of travel-related user interactions; a reconciliation engine configured to query the operational intelligence engine to determine a set of actions performed in conjunction with the sequence of user interactions; and an audit module configured to receive the set of actions from the reconciliation engine, verify the actions, and store the verified actions in an immutable distributed ledger, wherein the audit module achieves consensus with respect to the immutable distributed ledger with at least one external supplier system; and wherein the audit module if further configured to create a smart contract including the set of actions; identify any unfulfilled terms of the smart contract; and attempt to satisfy the unfulfilled terms of the smart contract (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing actions made 
Independent claim 12 is directed toward a method for processing a travel-related sequence of user interactions, the method comprising: storing, within an operational intelligence engine, the travel-related sequence of user interactions; querying the operational intelligence engine to determine a set of actions performed in conjunction with the sequence of user interactions; receiving, with an audit module, the set of actions from the reconciliation engine; verifying the actions; creating a smart contract including the set of actions; determining whether all terms of the smart contract have been fulfilled; and attempting fulfillment of any unfulfilled terms of the smart contract; storing the verified actions in an immutable distributed ledger; and achieving consensus with respect to the immutable distributed ledger with at least one external supplier system (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing actions made by users on travel related websites to aid the user in booking travel related activities by creating booking options for the user and having the user input additional data if necessary, which is managing relationships and interactions. The Applicant’s claimed limitations are analyzing user interactions with a website to make 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system, the system comprising: an operational intelligence engine configured to store the sequence of travel-related user interactions; a reconciliation engine configured to; and an audit module configured to receive the set of actions from the reconciliation engine, and store the verified actions in an immutable distributed ledger” (claim 1) and “a method, the method comprising: storing, within an operational intelligence engine, the travel-related sequence of user interactions; the operational intelligence engine; receiving, with an audit module, the set of actions from the reconciliation engine; and storing the verified actions in an immutable distributed ledger” (claim 12) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “system, operational intelligence engine, reconciliation engine, audit module, immutable distributed ledger, administrator, yield engine, external supplier system, web based user interface, and machine learning model trained via supervised learning” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 

In addition, dependent claims 4-6 and 15-20 further narrow the abstract idea and dependent claims 4, 6, 15, and 17-18 additionally recite “transmit a notification to an administrator and providing a notification” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “web based user interface, machine learning model trained via supervised learning, and providing a yield engine including a machine learning model trained via supervised learning” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “system, operational intelligence engine, reconciliation engine, audit module, immutable distributed ledger, administrator, yield engine, external supplier system, web based user interface, and machine learning model trained via supervised learning” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 12 and 15-20; and System claims 1 and 4-6 recite a system, operational intelligence engine, reconciliation engine, audit module, immutable distributed ledger, administrator, yield engine, external supplier system, web based user interface, and machine learning model trained via supervised learning; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0028 and 0090 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a system, the system comprising: an operational intelligence engine configured to store the sequence of travel-related user interactions; a reconciliation engine configured to; and an audit module configured to receive the set of actions from the reconciliation engine, and store the verified actions in an immutable distributed ledger” (claim 1) and “a method, the method comprising: storing, 
In addition, claims 4-6 and 15-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4, 6, 15, and 17-18 additionally recite “transmit a notification to an administrator and providing a notification” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “web based user interface, machine learning model trained via supervised learning, and providing a yield engine including a machine learning model trained via supervised learning” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay et al. (US 2016/0292672 A1) in view of Vavul et al. (US 2005/0033616 A1) and further in view of Jones (US 7,194,417 B1).

Regarding Claims 1 and 12: Fay et al. teach a system for processing a sequence of user interactions, the system comprising (See Figure 2A, Figure 2C, Figure 5, Abstract, Paragraphs 0020-0022, and claim 10): 
an operational intelligence engine configured to store the sequence of user interactions (See Figure 1, Figure 2A, Paragraph 0018 – “stores two sorted lists of received electronic data messages that include data transaction requests (e.g. orders)”, Paragraph 0026 – “Order book 106 stores electronic data messages that have been received from order submitting clients”, and claim 10 – “storing at least one ordered list of a plurality of data transaction requests”); 
a reconciliation engine configured to query the operational intelligence engine to determine a set of actions performed in conjunction with the sequence of user interactions (See Figure 1, Figure 2A, Paragraph 0022 – “the stored information in the wallet may then be used to query the blockchain to determine what unspent transactions (e.g., those transaction outputs not used as input for another transaction) are associated with the identifiers that are in the wallet”, Paragraph 0026 – “two separately ordered lists are stored and maintained per type identifier (e.g., per ticker symbol or other asset identifier)”, Paragraph 0035 – “The unique identifiers in the blockchain transaction may be used to link, identify, represent, or otherwise indicate which asset record (e.g., stored separately from blockchain 116 that is stored on blockchain computer system 214) belongs "in" which digital wallet”, Paragraphs 0038-0039, Paragraph 0040, and claim 10); 
and an audit module configured to receive the set of actions from the reconciliation engine (See Figure 1, Figure 2A, Figure 2B, Figure 2C, Paragraph 0026 – “two separately ordered lists are stored and maintained per type identifier (e.g., per ticker symbol or other asset identifier)”, Paragraphs 0031-0032, Paragraph 0039 – “the exchange stores a list of asset or type identifiers in database 118 and each of these identifiers corresponds to one or more types of assets or "types" of transactions that may be subject to an electronic data transaction request and/or order contained”, Paragraph 0058 – “the exchange computer system 100 also updates a transaction log, appropriate ledgers, and creates new audit log entries in step 265”, and claim 10 – “receiving, via the transceiver and from different remote computing devices, electronic data messages that each include data transaction requests; adding a received first data transaction request, which is associated with a first digital wallet, to the at least one ordered list; receiving a second data transaction request, which is associated with a second digital wallet; identifying a match between at least the stored first data transaction request and the received second data transaction request”); 
verify the actions, and store the verified actions in an immutable distributed ledger (See Figure 1, Figure 2A, Figure 2B, Figure 2C, Figure 2D, Paragraphs 0060-0061 – “verify transactions have been completed and cannot be tampered with (due to the verification of every block depending on the proof-of-work of the prior block)”, Paragraph 0081, Paragraph 0090 – “the exchange computing system may verify that the trading party and issuer have the assets required for the conversion by querying or interrogating the blockchain”, Paragraph 0106 – “verifying electronic transactions of a distributed database (e.g. a distributed ledger) in a distributed computer system environment (e.g., that includes multiple different computing nodes) or blockchain. The proof-of-work process performed by nodes of a blockchain computer system allow transactions to by cryptographically verified and become, essentially, immutable”, and claim 10);
wherein the audit module achieves consensus with respect to the immutable distributed ledger with at least one external supplier system (See Figure 1, Figure 2A, Figure 2B, Figure 2C, Figure 5, Paragraph 0026 – “two separately ordered lists are stored and maintained per type identifier (e.g., per ticker symbol or other asset identifier)”, Paragraphs 0031-0032, Paragraph 0039 – “the exchange stores a list of asset or type identifiers in database 118 and each of these identifiers corresponds to one or more types of assets or "types" of transactions that may be subject to an electronic data transaction request and/or order contained”, Paragraph 0058 – “the exchange computer system 100 also updates a transaction log, appropriate ledgers, and creates new audit log entries in step 265”, Paragraph 0093 – “The order data 404a is then disseminated to external clients”, Paragraph 0106 – “verifying electronic transactions of a distributed database (e.g. a distributed ledger) in a distributed computer system environment (e.g., that includes multiple different computing nodes) or blockchain. The proof-of-work process performed by nodes of a blockchain computer system allow transactions to by cryptographically verified and become, essentially, immutable
wherein the audit module if further configured to create a smart contract including the set of actions (See Figure 1, Figure 2A, Figure 2B, Figure 2C, Figure 3D, Paragraph 0071 – “data (e.g., market data) regarding orders or electronic messages that are in the order book 104 may be produced by exchange computing system 100 and delivered to remote computing clients via market data hub 314 … a data source for smart contracts”, Paragraph 0089 – “use of a smart contract”, and claim 10).

Fay et al. do not specifically disclose a sequence of “travel-related” user interactions; identify any unfulfilled terms of the smart contract; and attempt to satisfy the unfulfilled terms of the smart contract. However, Vavul et al. further teach a sequence of “travel-related” user interactions (See Figure 9 – “901, 907, 909, 911”, Abstract, Paragraph 0076 – “Travel Manager 105 accepting the requirements of a travel-related request from an end user. These requirements may include preferences of the end user for a destination, a mode of travel, activities linked to a trip, etc”, Paragraph 0082 – “Travel Manager receives the confirmation from the concerned suppliers, the user is informed of the booking at step 915”, Paragraph 0087, Paragraph 0105 – “After the payment has been accepted, the user receives a printed invoice to help the end user keep a record of the transaction”, and claim 12 – “receive payment from the user”).
The teachings of Fay et al. and Vavul et al. are related because both are managing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. to incorporate the travel related 
Fay et al. in view of Vavul et al. do not specifically disclose identify any unfulfilled terms of the smart contract; and attempt to satisfy the unfulfilled terms of the smart contract. However, Jones further teaches identify any unfulfilled terms of the smart contract; and attempt to satisfy the unfulfilled terms of the smart contract (See Figure 1A, Abstract – “identifying date-sensitive entries in a database wherein an obligation must be satisfied relative to the entry according to instructions provided by the beneficiary of the obligation”, claim 1 – “a set of limiting standards to be applied to each reservation determined to be unconfirmed … assigning all or any portion of the limiting standards to the new reservation according to limitations imposed by the standards and issuing a warning message to the reserving entity in the event the reservation is not confirmed”, and claim 5). 
The teachings of Fay et al., Vavul et al., and Jones are related because all are managing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. in view of Vavul et al. to incorporate the contract completion items of Jones in order to ensure users are inputting all required data into a contract, thereby helping ensure a contract is completed.

Regarding Claims 4 and 15: Fay et al. in view of Vavul et al.  and further in view of Jones teach the limitations of claim 1. Fay et al. further teach wherein the audit module is configured to transmit a notification to an administrator (See Figure 1, Figure 2A, Figure 2B, Figure 2C, Figure 3D, Paragraph 0071 – “data (e.g., market data) regarding orders or electronic messages that are in the order book 104 may be produced by exchange computing system 100 and delivered to remote computing clients via market data hub 314 … a data source for smart contracts”, Paragraph 0082, Paragraph 0089 – “use of a smart contract”, and claim 10). 
Fay et al. in view of Vavul et al. do not specifically disclose transmit a notification to an administrator “of the unfulfilled terms”. However, Jones further teaches transmit a notification to an administrator “of the unfulfilled terms” (See Figure 1A, Abstract – “identifying date-sensitive entries in a database wherein an obligation must be satisfied relative to the entry according to instructions provided by the beneficiary of the obligation”, claim 1 – “a set of limiting standards to be applied to each reservation determined to be unconfirmed … assigning all or any portion of the limiting standards to the new reservation according to limitations imposed by the standards and issuing a warning message to the reserving entity in the event the reservation is not confirmed”, and claim 5).
The teachings of Fay et al., Vavul et al., and Jones are related because all are managing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. in view of Vavul et al. to incorporate the contract completion items of Jones in order to ensure users are inputting all required data into a contract, thereby helping ensure a contract is completed.

Regarding Claims 5 and 16: Fay et al. in view of Vavul et al. and further in view of Jones teach the limitations of claim 1. Fay et al. do not specifically disclose the following. However, Vavul et al. further teach wherein the travel-related sequence of user 901, 907, 909, 911”, Abstract, Paragraph 0076 – “Travel Manager 105 accepting the requirements of a travel-related request from an end user. These requirements may include preferences of the end user for a destination, a mode of travel, activities linked to a trip, etc”, Paragraph 0082 – “Travel Manager receives the confirmation from the concerned suppliers, the user is informed of the booking at step 915”, Paragraph 0087, Paragraph 0105 – “After the payment has been accepted, the user receives a printed invoice to help the end user keep a record of the transaction”, and claim 12 – “receive payment from the user”). 
The teachings of Fay et al. and Vavul et al. are related because both are managing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. to incorporate the travel related interactions of Vavul et al. in order to better analyze and confirm travel related transactions.

Claims 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay et al. (US 2016/0292672 A1) in view of Vavul et al. (US 2005/0033616 A1) and further in view of Jones (US 7,194,417 B1) and Boyd (US 2013/0110612 A1).

Regarding Claims 6 and 17: Fay et al. in view of Vavul et al. and further in view of Jones teach the limitations of claim 1. Fay et al. in view of Vavul et al. and further in view of Jones do not specifically disclose the following. However, Boyd further teaches: providing determining an initial points price for the selected product based on a cash-to-points pricing factor; determining an updated points price for the selected product based on the loyalty program deal”, Paragraph 0008 – “selected cash-to-points pricing factor, and to determine an updated points price for the selected product based on the loyalty program deal and at least one of the target customer, target customer segment, the merchant, and the selected product”, Paragraph 0009 – “loyalty program points  … loyalty program deal”, Paragraph 0010, Paragraph 0013, Paragraph 0016, Paragraph 0023 – “determining an initial points price for the selected product based on a cash-to-points pricing factor associated with at least one of the loyalty program, the target customer, the target customer segment, the merchant, and the selected product in block S250; determining an updated points price for the selected product based on the loyalty program deal and at least one of the target customer, the target customer segment, the merchant, and the selected product in block S270”, Paragraph 0031, and claim 1). 
The teachings of Fay et al., Vavul et al., Jones, and Boyd are related because all are analyzing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. in view of Vavul et al. and further in view of Jones to incorporate the MPR calculation of Boyd in order to ensure users receive appropriate pricing for the transactions they are making.

Regarding Claim 18: Fay et al. in view of Vavul et al. and further in view of Jones and Boyd teach the limitations of claim 17. Fay et al. in view of Vavul et al. and further in view of Jones do not specifically disclose the following. However, Boyd further teaches: wherein the operator-modifiable yield matrix and corresponding rule set are implemented as a web-based user interface (See Figure 1, Figure 2A, Figure 3, Abstract, Paragraph 0008 – “selected cash-to-points pricing factor, … target customer, target customer segment, the merchant, and the selected product … a user interface configured to receive information related to, and to enable management of, loyalty program deals to be stored in the loyalty program deals database”, Paragraph 0009 – “loyalty program points  … loyalty program deal”, Paragraph 0010, Paragraph 0012 – “as shown in FIG. 2A, the user interface 120 includes fields, each for a respective expected detail of the deal such as customer identification and merchant identification and/or a field for general information about the deal”, Paragraph 0016, Paragraph 0023, Paragraph 0031, and claim 1). 
The teachings of Fay et al., Vavul et al., Jones, and Boyd are related because all are analyzing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. in view of Vavul et al. and further in view of Jones to incorporate the MPR calculation of Boyd in order to ensure users receive appropriate pricing for the transactions they are making.

Regarding Claim 19: Fay et al. in view of Vavul et al. and further in view of Jones and Boyd teach the limitations of claim 18. Fay et al. in view of Vavul et al. and further in view selected cash-to-points pricing factor, … target customer, target customer segment, the merchant, and the selected product … a user interface configured to receive information related to, and to enable management of, loyalty program deals to be stored in the loyalty program deals database”, Paragraph 0009 – “loyalty program points  … loyalty program deal”, Paragraph 0010, Paragraph 0012 – “as shown in FIG. 2A, the user interface 120 includes fields, each for a respective expected detail of the deal such as customer identification and merchant identification and/or a field for general information about the deal”, Paragraph 0016, Paragraph 0023, Paragraph 0031, and claim 1). 
The teachings of Fay et al., Vavul et al., Jones, and Boyd are related because all are analyzing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. in view of Vavul et al. and further in view of Jones to incorporate the MPR calculation of Boyd in order to ensure users receive appropriate pricing for the transactions they are making.

Regarding Claim 20: Fay et al. in view of Vavul et al. and further in view of Jones and Boyd teach the limitations of claim 19. Fay et al. in view of Vavul et al. and further in view of Jones do not specifically disclose the following. However, Boyd further teaches: wherein the category tags include at least margin percent, margin amount, and yield (See Figure 1, Figure 2A, Figure 3, Abstract – “determining an initial points price for the selected product based on a cash-to-points pricing factor; determining an updated points price for the selected product based on the loyalty program deal”, Paragraph 0008 – “selected cash-to-points pricing factor, and to determine an updated points price for the selected product based on the loyalty program deal and at least one of the target customer, target customer segment, the merchant, and the selected product”, Paragraph 0009 – “loyalty program points  … loyalty program deal”, Paragraph 0010, Paragraph 0012 – “as shown in FIG. 2A, the user interface 120 includes fields, each for a respective expected detail of the deal such as customer identification and merchant identification and/or a field for general information about the deal”, Paragraph 0013, Paragraph 0016, Paragraph 0023 – “determining an initial points price for the selected product based on a cash-to-points pricing factor associated with at least one of the loyalty program, the target customer, the target customer segment, the merchant, and the selected product in block S250; determining an updated points price for the selected product based on the loyalty program deal and at least one of the target customer, the target customer segment, the merchant, and the selected product in block S270”, Paragraph 0031, and claim 1). 
The teachings of Fay et al., Vavul et al., Jones, and Boyd are related because all are analyzing transactions for users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the blockchain transaction analysis and verification system of Fay et al. in view of Vavul et al. and further in view of Jones to incorporate the MPR calculation of Boyd in order to ensure users receive appropriate pricing for the transactions they are making.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683